MEMORANDUM **
We have reviewed the record and petitioners’ filings in this court. We conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review under the REAL ID Act. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review is granted as to petitioner, Florencia Analco Noyola, A79-519-097, because we lack jurisdiction to review the agency’s discretionary determination that petitioner did not demonstrate her removal would result in exceptional and extremely unusual hardship to a qualifying relative. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Respondent’s motion to summarily affirm this petition is granted as to petitioner Diego Visoso Blanco, A79-519-098, because petitioner’s removal cannot result in “exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a U.S. citizen or lawful permanent resident” as required for cancellation of removal because petitioner has no qualifying relatives. See 8 U.S.C. § 1229b(b).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.